Citation Nr: 1215181	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  09-47 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than June 4, 2009, for a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, granting TDIU entitlement, effective from June 4, 2009.  The effective date assigned coincided with the conduct of a VA medical examination for evaluation of the effects of the Veteran's service-connected disorders.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in March 2012, a transcript of which is of record.  At such hearing, the Veteran submitted additional documentary evidence along with a waiver for its initial consideration by the RO.  


FINDING OF FACT

The date of receipt by VA of the Veteran's claim for TDIU entitlement preceded the date entitlement arose, which the record reflects was not earlier than April 4, 2006, the date on which the Veteran's combined disability evaluation for all service-connected disabilities was increased to 70 percent.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date of April 4, 2006, but not earlier, for TDIU entitlement have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached in terms of the claim for an earlier effective date for TDIU is assigned at least as early as sought by the Veteran, the need to discuss the VA's efforts to comply with the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the United States Code, its implementing regulations, or the body of law interpretive thereof, is obviated. 

The Veteran by this appeal seeks an effective date earlier than June 4, 2009, for a TDIU.  He specifically claims an effective date of September 26, 2007, for TDIU entitlement, with payment beginning October 1, 2007, based on his submission of evidence on the aforementioned date indicating, among other things, his unemployability due to service-connected disabilities.  This he set forth with specificity in a notice of disagreement received by the RO in August 2009.  

The provisions governing the assignment of the effective date of a rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of compensation is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The only exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective on the date of receipt of the claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2011).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

Service connection is in effect for posttraumatic stress disorder, evaluated as 50 percent disabling from August 2002 and 70 percent disabling from May 2009; ischemic heart disease, evaluated as 10 percent disabling from October 2006, 30 percent disabling from March 2009, and 60 percent disabling from September 2010; diabetes mellitus, Type II, with mild diabetic retinopathy, evaluated as 20 percent disabling from May 2001, and 40 percent disabling from June 2009; diabetic peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling from April 2006; and diabetic peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling from April 2006.  A combined disability evaluation of 20 percent was in effect from May 2001, 60 percent from August 2002, 70 percent from April 4, 2006, 80 percent from March 2009, and 90 percent from May 2009.  

The record reflects that the Veteran has pursued a claim for TDIU entitlement continuously since November 2004 and in connection therewith he has submitted formal TDIU applications, beginning in May 2005.  Those applications indicate that the Veteran has a high school diploma and two additional years of college-level or vocational training.  His past work experience was as a water department supervisor, construction laborer, and self-employed fisherman, with all work full-time work reportedly ceasing in 1990 and all work ceasing in 2003.  

The RO has assigned an effective date that coincides with the conduct of a VA medical examination on June 4, 2009, for evaluation of the Veteran's service-connected disorders.  Notice is taken that the VA examiner at that time opined that the Veteran's many service-connected disabilities rendered him unable to perform any physically demanding, or even sedentary work activity.  A subsequent VA neuropsychological evaluation, also conducted in June 2009, indicated that the Veteran's posttraumatic stress disorder had a major negative impact on his ability to perform gainful employment.  

Review of the record indicates that in connection with his November 2004 claim, VA received in May 2005 data from the Social Security Administration (SSA).  Included therein was information that the SSA had determined the Veteran was totally and permanently disabled as of November 15, 2002, due to anxiety and mood disorders and that payment of SSA disability benefits would be made retroactively for one-year prior to receipt of his December 2004 SSA application.  One basis for the action taken was the report of consultative examination conducted in January 2005 by an SSA psychologist, with that evaluation yielding but a single Axis I diagnosis of posttraumatic stress disorder.  

The Board concedes that there exists evidence both for and against entitlement to an earlier effective date for a TDIU, to include opinions from various medical professionals noting employment restrictions resulting from assorted service-connected disabilities, but at times questioning whether all employment activities were precluded as a result.  However, the SSA determination as to total and permanent disablement, due largely to PTSD, is significant in terms of the Veteran's psychiatric status and his ability to obtain and maintain gainful employment with the resulting degree of impairment.  Great importance is also attached to the elevation of the Veteran's combined disability evaluation to 70 percent, the threshold requirement for TDIU entitlement under 38 C.F.R. § 4.16, effective from April 4, 2006, based on grants of service connection for diabetic peripheral neuropathy of each lower extremity and assignment of compensable ratings therefor.  As of April 4, 2006, there was not only far-reaching neuropsychiatric impairment caused by posttraumatic stress disorder, but also limitations imposed by diabetes and restrictions of each lower extremity from neuropathy.  On balance, the Board concludes with resolution of reasonable doubt in the Veteran's favor, that entitlement to a TDIU arose as of April 4, 2006, but none earlier, based on the depth and breadth of his service-connected disablement on that date but not prior thereto.  To that extent, an effective date of August 4, 2006, but none earlier, for TDIU entitlement is for assignment.  


ORDER

An effective date of August 4, 2006, but none earlier, for TDIU entitlement is granted, subject to those provisions governing the payment of monetary benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


